Citation Nr: 0915309	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  03-28 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder, and if so, whether the reopened claim 
should be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The Veteran served on active duty from June 1971 to September 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico that determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a nervous disorder.  

The claim was remanded in February 2006 for further 
development and has been returned to the Board for appellate 
review.

The issue of entitlement to service connection for a 
psychiatric disorder is reopened; however additional 
development is needed prior to a decision on the merits.  
Thus, the issue of entitlement to service connection for a 
psychiatric disorder is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  Entitlement to service connection for a psychiatric 
disorder, variously diagnosed, was denied by the Board in a 
September 1980 decision.  

2.  Evidence received since the Board's September 1980 
decision relates to an unestablished fact necessary to 
substantiate the claim for service connection for a 
psychiatric disorder, is not cumulative and redundant, and by 
itself or in connection with the evidence previously of 
record, raises a reasonable possibility of substantiating the 
claim.




CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for a psychiatric disorder, variously 
diagnosed, has been received, and the Veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 
7104 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

With respect to the issue on appeal of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a psychiatric disorder, 
variously diagnosed, the Board finds that VA has 
substantially satisfied the duties to notify and assist.  In 
view of the disposition of the matter on appeal herein, no 
useful purpose would be served by further discussion or 
analysis of the VA's duties to notify and assist in this 
case.  Thus, the Board finds that further discussion of the 
duties to notify and assist on the issue of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a psychiatric disorder, 
variously diagnosed, is not warranted.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

The Veteran seeks entitlement to service connection for 
schizophrenia.  Service connection for a psychiatric 
disorder, variously diagnosed, was previously denied by the 
Board in a September 1980 decision.  

When a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed, and no claim based on the 
same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 2002).  With regard to a claim which has been 
disallowed, the claim shall be reopened, and the former 
disposition of the claim reviewed if new and material 
evidence is secured or presented.  38 U.S.C.A. § 5108 (West 
2002).  

Although the RO found that new and material evidence 
sufficient to reopen the claim had not been submitted, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996).  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Evidence is considered new if 
it was not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a); Struck v. Brown, 9 Vet. App. 145 
(1996); Blackburn v. Brown, 8 Vet. App. 97 (1995); Cox v. 
Brown, 5 Vet. App. 95 (1993).  Material evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim.  Moray v. Brown, 5 Vet. App. 211 (1993).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

A rating decision in December 1972 denied service connection 
for a nervous condition as the Veteran had been diagnosed 
with emotionally unstable personality which was a 
constitutional or developmental abnormality and not a 
disability under the law.  Rating decisions in December 1973 
and August 1976 confirmed the denial.  A rating decision in 
February 1979 determined that the evidence received failed to 
establish that his nervous condition was service-connected.  
The Veteran appealed the denial.  

Evidence considered at the time of the September 1980 Board 
decision, based on a rebuilt folder, consisted of service 
treatment records, a private hospital report, a lay statement 
from the Veteran's spouse, and VA medical facility treatment 
records dated from January to June 1979.  Service treatment 
records show that a Medical Board proceeding recommended 
discharge with the diagnosis of a personality disorder, 
chronic, severe, manifested by assaultive behavior, 
withdrawal, hallucinations, and autistic behavior.  A January 
1974 private hospital report shows that the Veteran had 
received psychiatric outpatient treatment from February 1971 
to February 1973 for a diagnosis of paranoid schizophrenia.  
The Veteran's spouse wrote in October 1978 regarding her 
observations of the Veteran's behavior post service.  The 
Veteran was seen in a VA emergency room for a diagnosis of 
anxiety reaction.  Subsequent entries described treatment for 
a neurosis.  After review of the above evidence, in a 
September 1980 decision on a de novo basis, the Board 
determined that the presumption that the Veteran was in sound 
condition upon entering active service was rebutted and a 
psychiatric disorder was not aggravated by wartime service.  
The Board denied the claim for entitlement to service 
connection for a psychiatric disorder.  

The evidence received into the record since the Board's 
September 1980 decision includes statements from the Veteran; 
lay statements from the Veteran's mother, daughter, former 
common law wife, and sister; private medical treatment 
records from Dr. D. S. from 1994 to November 2001; private 
psychiatric treatment records from Dr. D. R. from December 
1999 to December 2002; and a Social Security Administration 
decision in December 1995 granting disability benefits due to 
a back disability and records on which the decision was 
based.  In addition, additional evidence received included a 
NGB Form 22 showing the Veteran served in the Army National 
Guard from December 1973 to July 1974, private treatment 
records from the Mental Health Program of Puerto Rico dated 
from April 1971 to January 1975, VA outpatient treatment 
records from December 2001 to May 2005, and VA Mental Hygiene 
Clinic records from January 1979 to April 1979.  Also 
submitted were records pertaining to a pension request for 
occupational disability to a State Insurance Fund.  In 
addition, the Veteran submitted a private medical statement 
from Dr. R. P. dated in October 2008 to the AMC after the 
records were transferred to the Board which was forwarded to 
the Board.  38 C.F.R. § 19.37 

The October 2008 letter from Dr. R. P. states that the 
Veteran's mental condition dated back to April 1971 before 
enlisting in the Army in June 1971.  Dr. R. P. opined that 
due to the harshness and stressful nature of the Army's 
environment the Veteran's mental status worsened.  Dr. R. P. 
stated that in his professional opinion the Veteran's mental 
condition is linked to his time in military service.  This 
medical opinion when viewed with the evidence previously of 
record constitutes new and material evidence as defined by 
the regulation.  38 C.F.R. § 3.156(a).  It was not previously 
submitted to agency decisionmakers, and it relates to an 
unestablished fact necessary to substantiate the claim.  In 
connection with the evidence previously of record, the new 
evidence does raise a reasonable possibility of 
substantiating the claim.  As such, the new evidence is also 
material to the issue before the Board.  Accordingly, the 
claim for entitlement to service connection for a psychiatric 
disorder is reopened.  38 U.S.C.A. § 5108.

To that extent only, the claim is allowed.  The issue of 
entitlement to service connection for a psychiatric disorder 
will be addressed in the remand attached to this decision.  
38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the Veteran's 
claim of entitlement to service connection for a psychiatric 
disorder is reopened; the appeal is granted to this extent 
only.


REMAND

As discussed in the above decision, the Board has determined 
that new and material evidence has been presented to reopen 
the Veteran's claim for service connection for a psychiatric 
disorder.

The Veteran contends that his current psychiatric condition 
is the continuation of a psychiatric disorder that pre-
existed service and was aggravated in service.

Although a medical opinion provided by Dr. R. P. stated that 
the Veteran's mental status worsened during his period of 
service in 1971, there is no rationale for this opinion.  A 
medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007) ("[A] medical opinion ... must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions.").  The Board 
finds that Dr. R. P.'s medical report is not sufficient to 
grant the claim as the report is not sufficiently complete to 
be adequate for the purpose of adjudicating the claim.  See 
Stefl, 21 Vet. App. at 125 (holding that "a mere conclusion 
by a medical doctor is insufficient to allow the Board to 
make an informed decision as to what weight to assign to a 
doctor's opinion").  Accordingly, the claim is remanded for 
a VA examination and medical opinion.  In addition, a request 
should be made to Dr. R. P. for treatment records related to 
the Veteran's major depression with panic attacks.  38 C.F.R. 
§ 3.159(c)(4).   

The report of a neuropsychiatric examination in service in 
August 1971 noted that the Veteran had previously been 
admitted for neuropsychiatric examination and in a claim 
received in January 1979 the Veteran reported having been 
hospitalized in July 1971.  The report of a July 1971 
hospitalization for a neuropsychiatric examination is not 
contained in the claims file and an attempt should be made to 
secure the pertinent service treatment records.  

Also, the file contains a statement from Dr. Osvaldo L. 
Morales received in November 1973 that the Veteran was 
treated for a nervous condition in December 1971, and from 
May 1972 to September 1972.  As it appears that treatment 
records pertaining to those dates are not in the claims file, 
an attempt should be made to secure those records.  

Evidence received included a NGB Form 22 showing the Veteran 
served in the Army National Guard of the Commonwealth of 
Puerto Rico from December 1973 to July 1974.  The claims file 
does not contain any service treatment records for that 
period of service.  Thus, a request should be made for 
service treatment records for the Veteran's service in the 
Army National Guard of the Commonwealth of Puerto Rico from 
December 1973 to July 1974 to include the report of 
examination at enlistment and separation.  

As the case is being remanded, although the Veteran received 
notice under the provisions of the VCAA regarding service 
connection in April 2002 along with notice regarding the need 
to submit new and material evidence, as that notice was 
several years ago, additional notice should be provided the 
Veteran under the provisions of the VCAA.  The VCAA and its 
implementing regulations require VA to provide specific 
notice to claimants regarding information needed to complete 
an application for benefits, as well as specific notice 
regarding information or evidence required to substantiate a 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2008) and the 
implementing regulations found at 38 
C.F.R. § 3.159 (2008) are fully complied 
with and satisfied.  Additionally, notify 
the appellant of the information and 
evidence needed to substantiate his claim, 
and what part of such evidence he should 
obtain and what part the RO will attempt 
to obtain on his behalf. 

2.  The AMC should use all available 
resources, to include the assistance of 
the National Personnel Records Center 
(NPRC), or other agency as appropriate, to 
obtain any outstanding mental hygiene 
records relating to the Veteran's 
hospitalization in service in July 1971 at 
the U.S. Army Hospital, Fort Jackson, 
South Carolina.  

3.  The AMC should also request service 
treatment records for the Veteran's 
service in the Army National Guard of the 
Commonwealth of Puerto Rico from December 
1973 to July 1974 to include the report of 
examination at enlistment and separation.  

4.  After securing the necessary 
authorization from the Veteran, request 
treatment records from Dr. Osvaldo L. 
Morales (see statement received in 
November 1973) for treatment of the 
Veteran in December 1971, and from May to 
September 1972.  

5.  After securing the necessary 
authorization from the Veteran, request 
treatment records from Dr. Ricardo Pascual 
for treatment of the Veteran for major 
depression associated with panic attacks.   

6.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature, extent, onset and etiology of 
any psychiatric disability found to be 
present.  All indicated studies should be 
performed, and all findings should be 
reported in detail.  The claims files 
should be made available to and reviewed 
by the examiner.  

The examiner should state the likelihood 
that any psychiatric disability found to 
be present existed prior to service.  If 
the examiner concludes that a psychiatric 
disability found to be present existed 
prior to service, the examiner should 
indicate the likelihood that the 
disability worsened during service.  If 
the examiner diagnoses the Veteran as 
having a psychiatric disability that did 
not pre-exist service, the examiner must 
opine as to whether it is at least as 
likely as not that the condition is 
related to or had its onset during 
service.  In offering each of these 
opinions, the examiner should specifically 
acknowledge and comment on the Veteran's 
report of a continuity of psychiatric 
symptoms since service and the October 
2008 medical opinion provided by Dr. 
Ricardo Pascual.  The rationale for all 
opinions expressed should be provided. 

7.  Then, readjudicate the issue on appeal 
with consideration of VAOPGCPREC 3-2003.  
If the benefit sought on appeal remains 
denied, issue a supplemental statement of 
the case and allow the appropriate period 
of time for response.  Thereafter, return 
the case to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


